Citation Nr: 1210754	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO. 09-34 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial disability rating greater than 50 percent for a chronic adjustment disorder with anxiety and depression, prior to October 14, 2010. 

2. Entitlement to an initial disability rating greater than 70 percent for a chronic adjustment disorder with anxiety and depression, as of October 14, 2010. 

3. Entitlement to an initial disability rating greater than 0 percent for bilateral hearing loss. 

4. Entitlement to an increased disability rating greater than 10 percent for hypertension.

5. Entitlement to an increased disability rating greater than 20 percent for peripheral neuropathy of the right lower extremity. 

6. Entitlement to an increased disability rating greater than 20 percent for peripheral neuropathy of the left lower extremity. 

7. Entitlement to an increased disability rating greater than 10 percent for peripheral neuropathy of the right upper extremity. 

8. Entitlement to an increased disability rating greater than 10 percent for peripheral neuropathy of the left upper extremity. 


REPRESENTATION

Appellant represented by:	Barbara L. Kuhl, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to January 1972.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2011, the Veteran and his spouse presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims folder.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the RO in Huntington, West Virginia. VA will notify the appellant if further action is required.


REMAND

To ensure compliance with due process requirements, the Board presently remands the Veteran's increased rating claims. Specifically, the case is remanded for the RO to secure Social Security Administration (SSA) disability records. 

During the July 2011 Travel Board hearing, the Veteran reported that he was in receipt of SSA disability benefits since 1995. See hearing testimony at page 57. VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain. 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2). These federal SSA records are not on file and must be obtained before deciding the increased rating claims since these records may be pertinent to the disabilities on appeal. Id. Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering these records. Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996). VA must make as many requests as necessary to obtain "relevant" SSA records, unless a determination is made that the records do not exist or that further efforts would be futile. 38 C.F.R. § 3.159(c)(2). Thus, a remand to the RO is warranted to obtain these records. 

Accordingly, the case is REMANDED for the following action:

1. Request from the SSA records associated with the Veteran's disability claim. The Veteran says that he is in receipt of SSA disability benefits since 1995. See hearing testimony at page 57. Request copies of the disability determination(s) and all medical records considered. If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified. 

2. After securing these additional records, readjudicate the increased rating issues on appeal. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his attorney an opportunity to respond. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



